                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WILFRED ALEXANDER PAGE, et al.,

                        Plaintiffs,

v.                                                                      No. 1:19-cv-01081-KRS

MICROSOFT CORPORATION,
GOOGLE LLC, et al.,

                        Defendants.

                        ORDER TO CURE DEFICIENCY AND
                  GRANTING LEAVE TO FILE AMENDED COMPLAINT

        THIS MATTER comes before the Court on Plaintiff's Complaint and Request for

Injunction, Doc. 1, filed November 20, 2019.

        Plaintiff has not paid the $400.00 fee 1 for instituting a civil action or filed an “Application

to Proceed in District Court Without Prepaying Fees or Costs (Long Form).” Plaintiff shall have

twenty-one (21) days from entry of this Order to either pay the $400.00 fee or file an “Application

to Proceed in District Court Without Prepaying Fees or Costs (Long Form).” Failure to timely

pay the fee or file an “Application to Proceed in District Court Without Prepaying Fees or Costs

(Long Form)” may result in dismissal of this case without prejudice. Any papers that Plaintiff

files in response to this order must include the civil cause number (No. 1:19-cv-01081-KRS) of

this case.

        Plaintiff asserts claims of “theft,” account “hack[ing],” “extortion, domestic terrorism, and

espionage,” which occurred from “July 25, 2017 - November 16, 2019,” against Microsoft

Corporation, Google LLC, and their employees. Compl., at 2-5. Plaintiff alleges that “Illegal



1
  The fee for instituting any civil action, suit or proceeding is comprised of a $350.00 filing fee,
see 28 U.S.C. §1914, and a $50.00 administrative fee.
Theft and code pushed out by developers and programmers to my self The Lead Developer Wilfred

Alexander Page in an attemp to Steal my Trusted Security Certificates that allow me to act on

behalf of the Microsoft Corp. and the Google LLC Corp.” Compl., at 3 (misspellings in the

original). Plaintiff states he is “asking that an investigation be done and all employees['] actions

looked into and proper charges are pressed on behalf of Myself Wilfred Alexander Page C/O Bill

Gates and Pichai Sundararajan respective persons and CEO.” Compl., at 5.

       The Complaint fails to state a claim against the Defendants. A complaint must “give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Complaint must “make clear exactly who is

alleged to have done what to whom, to provide each individual with fair notice.” Robbins v.

Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008) (emphasis in original). The Defendants

would not know what wrongdoing he or she is alleged to have committed based on Plaintiff's vague

allegations against unnamed individuals regarding events on unspecified dates during the period

from “July 25, 2017 - November 16, 2019.” See Nasious v. Two Unknown B.I.C.E. Agents, at

Arapahoe County Justice Center, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in

federal court, a complaint must explain what each defendant did to him or her; when the defendant

did it; how the defendant’s action harmed him or her; and, what specific legal right the plaintiff

believes the defendant violated.”).

       The Court notifies Plaintiff that the Complaint may be dismissed for failure to state a claim

and gives Plaintiff an opportunity to amend the complaint or otherwise respond. Plaintiff shall

have within twenty-one (21) days of entry of this Order to file an amended complaint that states a

claim upon which relief can be granted or show cause why the Court should not dismiss this case


                                                 2
for failure to state a claim. Failure to timely file such an amended complaint or show cause may

result in dismissal of this case.

        IT IS ORDERED that:

        (i)     Within twenty-one (21) days of entry of this Order, Plaintiff shall either pay the

                $400.00 fee or file an “Application to Proceed in District Court Without Prepaying

                Fees or Costs (Long Form).”

        (ii)    the Clerk shall mail to Plaintiff, together with a copy of this Order, an “Application

                to Proceed in District Court Without Prepaying Fees or Costs (Long Form).”

        (iii)   Plaintiff may, within twenty-one (21) days of entry of this order, file an amended

                complaint which states a claim or show cause why this case should not be dismissed

                for failure to state a claim. Failure to timely file an amended complaint that states

                a claim upon which relief can be granted or to show cause may result in dismissal

                of this case.



                                               _____________________________________
                                               UNITED STATES MAGISTRATE JUDGE




                                                  3
